Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	 
Response to Remarks
Regarding 101 rejection of claims 1-3 and 5-18:

    PNG
    media_image1.png
    95
    794
    media_image1.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. The applicant amended claim 1 to incorporate a “synthesis tool” in order to overcome the 101 rejection. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea are not indicative limitations of integration into a practical application- see MPEP 2106.05(f).
Hence, the 101 rejection is still maintained. 
Regarding 112b rejection of claims 6 and 10:

    PNG
    media_image2.png
    110
    794
    media_image2.png
    Greyscale

	Regarding claim 6, the applicant states that the claim has been amended to overcome the previous 112b rejection. From the current claim set, it appears that claim 6 still reads the same limitations as rejected in the previous 112b rejection. Since there are no amendments to overcome these issues, the 112b rejection for claim 6 is maintained.
Similarly, although claim 10 is amended, these amendments don’t overcome the issues mentioned in the prior 112b rejection. Thus, the 112b rejection of claim 10 is maintained. 
Regarding 103 rejection of claim 1:

    PNG
    media_image3.png
    133
    798
    media_image3.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states that Tanbakuchi fails to teach the cited limitations (as posted in the previous office action) of claim 1 by showing that Tanbakuchi “merely discloses methods and techniques for reducing "electrical losses along the signal electrode arising from impedance mismatch between the source impedance and the modulator... the electro-absorption modulator functions as an element of a distributed low-pass filter transmission line circuit that is impedance-matched to a target source impedance"” and thus “fails to disclose or suggest all the features of amended claim 1”. Similarly, Momtaz merely teaches “reducing inter-symbol-interference (ISI) in the filtered data signal using a decision feedback equalizer”. The applicant has stated that the references Tanbakuchi and Momtaz doesn’t teach the limitations of claim 1 since they don’t use the limitations to perform the same function of the claim. The applicant did not clearly show why Tanbakuchi or Momtaz doesn’t teach the specific limitations previously pointed out by the examiner. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In light of this, the rejection of claim 1 is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3, 5-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below.
Step 1) Independent claim 1 is drawn to a process, which is a statutory category of invention.
Step 2A) 
Prong One) The independent claim recites a process for 
Designing an electro-absorption modulator matching network comprising:
designing a first stage low pass filter having a first predetermined filter order and a first bandwidth;
designing a second stage low pass filter having a second predetermined filter order and a second bandwidth;
wherein the designing of the second stage low pass filter comprises designing the second stage low pass filter such that the second bandwidth of the second low pass filter is wider than the first stage low pass filter so as for the first and second bandwidth to not interfere with performance of the first stage low pass filter.
Such method steps are broad enough to be interpreted as a mental process that can “practically performed by a human mind”. For instance, using examples given in the present application, a person can design the circuit mentally based on specifications. Therefore, the independent claims are drawn to an abstract idea.
	Prong Two) Claim 1 is purely the method listed in prong one and cannot be considered enough on its own to integrate an abstract idea into a practical application (see MPEP 2106.05(f), (2), second paragraph). Furthermore, the method does not transform nor reduce a particular article to a different state or thing and does not apply the abstract idea in some other meaningful way. Therefore, the claims are not integrated into a practical application.

Step 2B) As stated above in 2A), prong two, independent claim 1 only recites the method steps and therefore contains nothing more than the abstract idea (see MPEP 2106.05(f), (2), second paragraph).  

Therefore, independent claim 1 is not subject matter eligible under 35 U.S.C. 101.
Dependent claims 2, 8 and 9 further define abstract idea without any further practical application or elements, and therefore are similarly rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and its dependent claims 2-3, 5-18) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to incorporate “a synthesis tool”. There is no support found for this limitation in the specifications nor the drawings.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "is part of the load resistance RL" in line 2.  Line 3 also states, “(Rs)”. There is insufficient antecedent basis for these limitations RL and RS in the claim.
Claim 10 states “controlling the second bandwidth…to adjust an amount of a reflection signal from the LPF2 to the EML”. It is not at all clear to the examiner how the reflection signal exists in the claim and also what purpose does this reflection signal fulfill. 
Furthermore, the applicant adds “a reflection signal from the LPF2 to the EML”. As per claim 1, the EML TOSA comprises the LPF1 and the LPF2. It is not at all clear to the examiner how a reflection signal travels from the LPF2 to the EML i.e. the LPF2 is within the EML. How does a signal reflect from within the EML to the EML?
Claim 11 is also rejected under 112b by way of dependence on claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire) in further view of Momtaz (US 2005/0135475).
Regarding claim 1, Tanbakuchi teaches a method for designing an electro-absorption modulator (EAM) matching network, using a synthesis tool, for an electro-absorption modulator integrated laser (EML) (circuit shown in Fig. 2) on a submount in a transmitter optical sub-assembly (TOSA) (paragraph [0003], lines 3-6) configured to operate at a high bit rate (paragraph [0030], lines 8-10), the method comprising: designing, using the synthesis tool, a first stage low pass filter (LPF1) with a first predetermined filter order (Fig. 2, first stage low pass filter comprises L1), the LPF1 being coupled to a source impedance (Rs) of the TOSA (Fig. 2, LPF1 coupled to Rs); and designing, using the synthesis tool, a second stage low pass filter (LPF2) coupled to the LPF 1 in a cascade form and coupled to a load impedance (RL) of the TOSA (Fig. 2, second stage low pass filter comprising L2 and coupled to load RL), the LPF2 having a second predetermined filter order (Fig. 2 shows the LPF1 is before LPF2), wherein the LPF1 and the LPF2 are designed to include inductance of stray components in the TOSA (paragraph [0033], lines 1-5).  
Although Tanbakuchi teaches a LPF1 and LPF2, Tanbakuchi doesn’t that the design of the LPF1 comprises a first bandwidth (BW1) and the design of the LPF2 comprises a second bandwidth (BW2).
Kwon also teaches a method for designing an EAM for an EML on a submount in a TOSA (Experimental Results: Paragraph 1: Fig. 5 shows a photograph of the EML packaged on the sub-mount…) configured to operate at a high bit rate (Abstract), the method comprising: designing a first stage low pass filter (LPF1) with a first predetermined filter order (Fig. 1a, first stage low pass filter LPF1 comprises Lw1) and a first bandwidth (BW1) (Experimental Results: paragraph 2: bonding wire l1 for Lw1 provide a bandwidth when l1 = 300 micro meters), the LPF1 being coupled to a source impedance (Rs) (Fig. 1a, source impedance Rs); and designing a second stage low pass filter (LPF2) coupled to the LPF1 in a cascade form (Fig. 1a, second stage low pass filter LPF2 comprises Lw2) and coupled to a load impedance (RL) (Fig. 1a, Lw2 coupled to load impedance ZL), the LPF2 having a second predetermined filter order and a second bandwidth (BW2) (Experimental Results: paragraph 2: bonding wire l2 for Lw2 provide a bandwidth when l2 = 700 micro meters; the change in length of l2 improves the bandwidth of the EML from 18Ghz to 28Ghz which shows that the LPF1 and LPF2 configured with respective lengths each have different bandwidths), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters as taught by Tanbakuchi and incorporate the design parameters of the low pass filters as taught by Kwon in order to benefit from increased modulation bandwidth of the EML (Kwon: Abstract).
Although Kwon teaches wherein the LPF1 and LPF2 comprise respective bandwidths, Tanbakuchi in view of Kwon doesn’t teach wherein the designing the second bandwidth of the LPF2 wider than the first bandwidth (BW1) of the LPF1 so that design characteristics of the LPF1 are maintained.
Momtaz teaches designing the LPF2 such that the second bandwidth (BW2) of the LPF2 is wider than the first bandwidth (BW1) of the LPF1 so that design characteristics of the LPF1 are maintained (Fig. 5 teaches cascaded low pass filters 520 wherein a bandwidth controller 430 controls the bandwidth of each individual low pass filter based on system requirements to reduce interference (ISI); see paragraph [0039]; paragraph [0040], the frequency response of each of the individual filters may be unique and optimized for a particular application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of bandwidth of the low pass filters as taught by Tanbakuchi in view of Kwon and incorporate the bandwidth control for each low pass filter as taught by Momtaz in order to help reduce ISI (Momtaz: paragraph [0039]). 
Regarding claim 2, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Kwon teaches designing the first stage low pass filter (LPF1) comprises designing the LPF1 with the source impedance and the load impedance of 50 Ohm (Table 1: Rs and ZL are both 50 Ohms).  
Regarding claim 3, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Tanbakuchi and Kwon teaches the stray components comprise bonding wires on the submount, bonding pads and equivalent components of EAM (Tanbakuchi teaches bonding pads 18 and 22 and bonding wires 28 and 32 in Fig. 1).  
Regarding claim 6, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Kwon teaches the LPF1 is configured such that photo-resistance (Rph) is part of the load impedance (RL) and the LPF2 is configured such that the photo-resistance (Rph) is part of the source impedance (Rs) (Fig. 1a/b shows EAM is shared by both Lw1 and Lw2; Circuit model and simulation results: Paragraph 2: Rpho is the equivalent AC resistance caused by the dependence of the photocurrent Iph at the modulator junction voltage Vm).  
Regarding claim 8, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Kwon teaches designing the LPF2 comprises determining the second bandwidth (BW2) of the LPF2 based on performance requirements of the TOSA (Circuit model and simulation results: paragraph 5: Therefore, to increase the bandwidth of G(f)…we need Lw2 must be as large as possible by increasing l2…).  
Regarding claim 15, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Momtaz teaches the second bandwidth (BW2) of the LPF2 is about four (4) times the first bandwidth (BW1) of the LPF1 (Fig. 5 teaches cascaded low pass filters 520 wherein a bandwidth controller 430 controls the bandwidth of each individual low pass filter based on system requirements to reduce interference (ISI)). Although Momtaz doesn’t explicitly state that BW2 is about 4 times BW1, Momtaz teaches a bandwidth controller 430 that control the bandwidth of each of the filters 520 in order to reduce ISI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the bandwidth of BW2 to be 4 times of BW1 as a matter of design choice to yield predictable results. 
Regarding claim 16, Tanbakuchi in view of Kwon in further view of Momtaz teaches he method of claim 1, wherein the high bit rate comprises a bit rate greater than 25 Giga bits per second (Gb/s) (Kwon: Abstract).  
Regarding claim 17, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein a filter type of the LPF1 and/or the LPF2 is selected based on minimum group delay (GD) performance (Tanbakuchi: paragraph [0030], lines 13-16).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in further view of Ito (US 2018/0331674).
Regarding claim 5, Tanbakuchi in view of Kwon in further view of Momtaz teaches the he method of claim 1, further comprising adjusting a bandwidth of the TOSA (Kwon: Title and Abstract).
Although Tanbakuchi states in paragraph 30 that low pass filter transmission line should satisfy minimal group delay requirements, Tanbakuchi in view of Kwon doesn’t teach selecting a Bessel filter based on minimum group delay (GD) performance.  
Ito teaches selecting a Bessel filter based on minimum group delay performance (Fig. 2, Bessel filter 9; paragraph [0038], lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the TOSA taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the Bessel filter as taught by Ito since a Bessel filter has the advantage of providing a flatter group delay thereby suppressing output ripples.
Claims 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in view of Wang (Design of high frequency submount for 40GB/s Lumped Electroabsorption Modulated lasers).
Regarding claim 7, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein the LPF2 is configured to act as a signal reflector to compensate a frequency response of the LPF1.  
Wang teaches wherein a LPF (Fig. 2, Lstub) is configured to act as a signal reflector to compensate a frequency response its receiving (Section: Submount Design and Operation Principle: paragraph 1, The reflected microwave…can be used to improve the frequency response of the modulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the LPF design as taught by Wang such that the frequency response of the modulator can be improved.
Regarding claim 10, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach comprising controlling the second bandwidth (BW2) of the LPF2 to reduce an amount of a reflection signal from the LPF2 to the EML.  
Wang teaches controlling the second bandwidth (BW2) of the LPF2 to adjust an amount of a reflected signal (Section: Submount design and operation principle: paragraph 3; Figure 4 shows a change in reflection based on changing bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the LPF design as taught by Wang such that the frequency response of the modulator can be improved.
Regarding claim 11, Tanbakuchi in view of Kwon in further view of Momtaz in further view of Wang teaches the method of claim 10, wherein Wang teaches controlling the second bandwidth (BW2) of the LPF2 comprises adjusting an electrical-to-optical (EO) response of the EAM to a wider bandwidth (Fig. 4 shows adjusted E/O response in relation to change in bandwidth).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in view of Djordjevic (US 2003/0201845).
Regarding claim 9, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 8.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein designing the LPF2 further comprises selecting a Bessel filter type for the LPF2.
Djordjevic teaches designing a low-pass filter by selecting a Bessel filter type (paragraph [0045], lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate a Bessel filter type as taught by Djordjevic since a Bessel filter has the advantage of providing a flatter group delay.
Regarding claim 18, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 17.
 Tanbakuchi in view of Kwon doesn’t teach wherein designing the LPF1 and/or the LPF2 comprise a Bessel filter or a Linear Phase Equi-ripple Error filter.  
Djordjevic teaches designing a low-pass filter by selecting a Bessel filter type (paragraph [0045], lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate a Bessel filter type as taught by Djordjevic since a Bessel filter has the advantage of providing a flatter group delay.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in view of Li (US 2006/0255997).
Regarding claim 12, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein both of the LPF1 and the LPF2 comprise Bessel filters of a predetermined filter order.  
Li teaches wherein multiple low pass filters comprise Bessel filters of a predetermined filter order (paragraph [0047], lines 1-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of low pass filters as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate a Bessel filter type as taught by Li since a Bessel filter has the advantage of providing a flatter group delay.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in further view of Mahgerefteh (US 2008/0193143).
Regarding claim 13, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 12.
Although Tanbakuchi in view of Kwon in further view of Momtaz teaches low pass filters, Tanbakuchi in view of Kwon in further view of Momtaz don’t teach wherein the LPF1 comprises a 4th order Bessel low pass filter and the LPF2 comprises a 2nd order Bessel low pass filter.
Mahgerefteh teaches a 2nd order Bessel low pass filter and a 4th order Bessel low pass filter and their individual responses (Fig. 12 and paragraphs [0138] and [0139]) within the scope of an electro-absorption modulated laser (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the low pass filters as taught by Mahgerefteh as a matter of simple substitution of one known element for another in order to obtain predictable results of desired filtering of the optical signal thereby resulting in extending the optical transmission length (Mahgerefteh: paragraph [0015]).
Regarding claim 14, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 12.
Although Tanbakuchi in view of Kwon in further view of Momtaz teaches low pass filters, Tanbakuchi in view of Kwon in further view of Momtaz wherein the LPF1 comprises a 2nd order Bessel low pass filter and the LPF2 comprises a 2nd order Bessel low pass filter.
Mahgerefteh teaches utilizing 2nd order Bessel low pass filters and its response (Fig. 12 and paragraphs [0138]) within the scope of an electro-absorption modulated laser (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the low pass filters as taught by Mahgerefteh as a matter of simple substitution of one known element for another in order to obtain predictable results of desired filtering of the optical signal thereby resulting in extending the optical transmission length (Mahgerefteh: paragraph [0015]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        


/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637